AO 93 (Rev. I 1/13) Search and Seizure Warrant

                                                                                                                       ,,       r
                                                                                                                                ,,
                                                                                                                                '·   -- ~
                                            UNITED STATES DISTRICT COURT
                                                                               for the                                      OCT 2 0 2020
                                                               Eastern District of Tennessee                   (.; , .- ,:._U. S . District Court
                                                                                                         [ i::i,-ilrYn District of Te nnessee
                   In the Matter of the Search of                                )                                          At Knoxville
               (Briefly describe the property to be searched                     )
                or identify the person by name and address)
      TRAIL CAMERAS RECOVERED FROM DEPARTMENT OF ENERGY PROPERTY,
                                                                                 )
                                                                                 )
                                                                                         Case No.   '3:20-MJ-      ll'59'
      CURRENLTY LOCATED AT THE DEPARTMENT OF ENERGY, OFFICE OF THE INSPECTOR     )
      GENERAL EVIDENCE ROOM, OAK RIDGE, TENNESSEE. PHOTOGRAPHS AND PROPERTY
      DESCRIPTIONS ARE ATTACHED HERETO AS ATTACHMENT AAND FULLY                  )
      INCORPORATED HEREIN.



                                                     SEARCH AND SEIZURE WARRANT
To:        Any authorized law enforcement officer                                                         . ' "\•. "

         An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the           Eastern          ,_Pistrict of              Tennessee
(identify the person or describe the property to be searched and give its location):

      TRAIL CAMERAS RECOVERED FROM DEPARTMENT OF ENERGY PROPERTY, CURRENLTY LOCATED AT THE
      DEPARTMENT OF ENERGY, OFFICE OF THE INSPECTOR GENERAL EVIDENCE ROOM, OAK RIDGE, TENNESSEE.
      PHOTOGRAPHS AND PROPERTY DESCRIPTIONS ARE ATTACH.ED HERETO AS ATTACHMENT A AND FULLY
      INCORPORATED HEREIN.


        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):
      PLEASE SEE ATTACHMENT B, WHICH IS ATTACHED HERETO AND FULLY INCORPORATED HEREIN.
                                                 /




           YOU ARE COMMANDED to execute this warrant on or before .               October 19, 2020        (not to exceed 14 days)
       0 , in the daytime 6:00 a.m. to 10:00 p.m. ~ at any time in the day or night because good cause has been established.

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.                                                                                                ·
        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to                         Debra C. Poplin
                                                                                                      (Un.i ted States Magistrate Judge)

       0 Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
     0 for _ _ days·(not to exceed 30) 0 until, the facts justifying, the later specific date of


Date and time issued:                                          IO '· ICS~                   ~                               GR (
                                                                                                                   Judge's signa~           .   __,

City and state:              Knoxville, Tennessee                                            Debra C. Poplin, United States Magistrate Judge
                                                                                                              Printed name and title


                Case 3:20-mj-01152-DCP Document 3 Filed 10/20/20 Page 1 of 8 PageID #: 13
AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2)

                                                                       Return

CaseNo.:     \                              Date and time warrant executed:         Copy of warrant and inventory left with:
  3:20-MJ- l     '5 0\
Inventory made in the presence of :

  ventory of the property taken and name of any person(s) seized:
                                        .   - ....,.




                                                                    Certification


        I declare under penalty of perjury that this inventory is conect and was returned along with the original warrant to the
designated judge.



Date:
                                                                                           Executing officer's signature



                                                                                              Printed name and title
                                                         /
                                                         .,




             Case 3:20-mj-01152-DCP Document 3 Filed 10/20/20 Page 2 of 8 PageID #: 14
AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2)

                                                                   Return
Case No.:                                Date and time warrant executed:         Copy of warrant and inventory left with:
  3:20-MJ-1152_ __                        10/14/2020 1:00 pm                     Original Items
Inventory made in the presence of :
   SA Brad Gilbride, SA Wade Finley
Inventory of the property taken and name of any person(s) seized:
  Forensic image extracted from a SanDisk 8GB SD Card from Cuddeback Trail Camera SN:1231A6000711 and a SanDisk
  16GB SD Card from SpyPoint Link-S SN: 1F82602728. A copy of the image was copied to a Patriot Memory 32GB Thumb
  Drive, SN: 190715 and entered into the Oak Ridge DOE-OIG evidence room.




                                                                                        OCT 2 0 2020
                                                                                   Clerk, U.S. Distric, Ce:1ni
                                                                                 Eastern District of Ten nesse2
                                                                                          At Kn oxvil le




                                                                 Certification


          I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.



Date:             10/19/2020


                                                                                     Special Agent Wade Finley
                                                                                           Printed name and title




                 Case 3:20-mj-01152-DCP Document 3 Filed 10/20/20 Page 3 of 8 PageID #: 15
                                       ATTACHMENT A
                                   Property to Be Searched

         The property to be searched are two digital game cameras (hereinafter "Devices"). The

Devices include a SpyPoint LINK-S trail camera, Serial Number 1F82602728, and a Cuddeback

Digital trail camera, Serial Number 1231 A60007 l 1 and storage media that were installed within

the devices. The Devices are currently secured in evidence at the Department of Energy Office of

Inspector General Oak Ridge Field Office, located at 2714 Laboratory Road, Oak Ridge, TN

37830.




Case 3:20-mj-01152-DCP Document 3 Filed 10/20/20 Page 4 of 8 PageID #: 16
   [PHOTO DEPICTING SPYPOINT LINK-S TRAIL CAMERA. SERIAL NUMBER 1F82602728]




                                      2




Case 3:20-mj-01152-DCP Document 3 Filed 10/20/20 Page 5 of 8 PageID #: 17
       [PHOTO DEPICTING CUDDEBACK DIGITAL TRAIL CAMERA, SERIAL NUMBER
                                1231 A6000711]


       This warrant authorizes the forensic examination of the Devices for the purpose of

identifying the electronically stored information described in Attachment B.




                                                3




Case 3:20-mj-01152-DCP Document 3 Filed 10/20/20 Page 6 of 8 PageID #: 18
                                          ATTACHMENT B
                                  Particular Things to be Seized

        All records, information, and items on the Devices described in Attachment A, that are

evidence, instrumentalities, or fruits of violations of 18 U .S.C. § 1361, including:

        I.     Any records, information, documents, programs, communications, visual

depictions (including, but not limited to, photos, videos, log files) concerning or depicting the

destruction of property of the United States;

       2       Evidence of who used, owned, or controlled the Devices at the time the things

described in herein were created, edited, or deleted, such as logs, registry entries, configuration

files, saved usernames and passwords, documents, user profiles, evidence of communications,

photographs, and videos;

       3.      Evidence of software that would allow others to control the Devices, such as

remote access or cellular connectivity;

       4.     Evidence indicating how and when Devices was accessed or used to determine the

chronological context of access, use, and events relating to the crime under investigation and to

the Devices' owner/user;

       5.     Evidence of the attachment to the Devices of other storage devices or similar

containers for electronic evidence;

       6.      Evidence of the times and dates the Devices were used;

       7.      Records of or information about Internet Protocol (IP) addresses or cellular

connectivity used by the Devices; and

       8.      Contextual information necessary to understand the evidence described in this

attachment.




Case 3:20-mj-01152-DCP Document 3 Filed 10/20/20 Page 7 of 8 PageID #: 19
       As used above, the terms "records" and "information" include all of the foregoing items

of evidence in whatever form and by whatever means they may have been created or stored,

including any form of computer or electronic storage data (such as flash memory or other media

that can store data) and any photographic form.




                                                  2




Case 3:20-mj-01152-DCP Document 3 Filed 10/20/20 Page 8 of 8 PageID #: 20
